                                                           USDC SDNY
UNITED STATES DISTRICT COURT                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                              ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                  DOC #: _________________
                                                           DATE FILED: 3/16/2020

            -against-
                                                                  19 Cr. 6-2 (AT)
WARREN BRYANT,
                                                                     ORDER
                          Defendant.
ANALISA TORRES, District Judge:

      The sentencing scheduled for March 16, 2020 is ADJOURNED sine die.

      SO ORDERED.

Dated: March 16, 2020
       New York, New York
